Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.

Response to Amendment
Applicant’s “Response to Amendment and Reconsideration” filed on 9/26/2022 has been considered.
Claims 1-20 are pending in this application and an action on the merits follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/26, 10/31, 12/01/2022 are being considered by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over Priebatch et al. (US Patent Publication 2017/0098264 A1), in view of Laracey (US Patent Publication 2013/0238455 A1) and further in view of Wang et al. (U.S. Patent Pub. 20210233069).

Regarding claims 1, 8 and 15, Priebatch teaches a method for handoff of a transaction for completion, the method comprising: 
via a point-of-sale (POS) terminal, facilitating the handoff of the transaction, the facilitating comprising: 
receiving an indirect payment authorization token previously registered and associated with corresponding payment instrument data on a server (server, indirect payment processor, a token that identifies the payment instrument to the payment server 110,  [64, 73]), and an ephemeral authorization token, wherein the server has stored a payment token that associates the ephemeral authorization token with the payment instrument in a payment token database record (a record of each registered user and payment information for the user, e.g., a code, signal and/or a token associated with each user record. The readable code may be an authentication token, [70], The third-party payment gateway 151, which is the only party having the key to decrypt the data in the transaction, generates a token that identifies the registered payment instrument, [74]), along with a push notification device identifier that corresponds to a guest device, (The code-generation module 232 of the transaction server 106 then generates a unique user identifier tied to an account created for the user U (step 310); the user's account, in turn, may be represented by a record in a user database 240 maintained by the transaction server 106, [72]);
transmitting the indirect payment authorization token to the server via an Internet connection using the Internet along with details of the transaction; (the generated token is transmitted back to the transaction server 106 and stored therein for transacting future payments, [74])
reading the ephemeral transaction authorization token presented by the guest device and transmitting the ephemeral transaction authorization token to the server, (the unique user identifier is a seed code utilized to generate a unique mature code (e.g., a QR code or other codes) that can be captured by, for example, a merchant's POS terminal 108, [72], The merchant system 108 may scan the code using, e.g., a POS integrated scanner 112, and thereupon transmits the scanned or received data along with the payment amount to the transaction server 106,  [76]).
receiving a notification from the server that the transaction is complete, (The transaction server 106 then is able to convey the order to the merchant at the appropriate time,  [99]).

Priebatch substantially discloses the invention but does not explicitly disclose wherein the ephemeral transaction authorization token is valid to authorize handoff of the transaction for completion for a prescribed period of time;.Priebatch in the case of a QR code that resets, even an image of the presented QR code may not be used again for future payments (as the user would by then have a new QR code, [76]). 
However, Wang teaches “Token expiry date” may refer to the expiration date/time of the token. The token expiry date may be passed among the entities of the tokenization ecosystem during transaction processing to ensure interoperability. The token expiration date may be a numeric value (e.g. a 4-digit numeric value). In some embodiments, the token expiry date can be expressed as a time duration measured from the time of issuance, [37].
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Wang into the teachings of Priebatch in order to maintain a level of a confidence in the integrity and validity of the generated token, [50].
Priebatch substantially discloses the invention but does not explicitly disclose, however, Laracey teaches upon acceptance of a push notification by the guest device, receiving communications from the server that cause the POS terminal to simultaneously display details for the transaction in synchronization with the guest device, including transaction completion data entered via the guest device; (customer mobile phone QR capture app (e.g. camera or code reader app on phone) activated and used, and customer accepts by beginning transaction processing on payment app – see e.g. at least [74-177] );
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system as disclosed by Wang to include limitations as taught by Laracey in order to to save on transaction costs, to earn rewards, to manage balances and spending, (Laracey, [4]).

Regarding claim 2, 9, 16, Priebatch teaches the payment instrument data comprises a credit card number, (credit card information, [64, 73] and the indirect payment authorization token comprises a room key, (key, [74]). 

Regarding claim 3-5, 10-12, 17-19, Priebatch does not explicitly teach, however, Wang teaches the indirect payment authorization token comprises an identification badge, event ticket, transportation ticket, (A “token” may be a substitute value for a credential. A token may be a string of numbers, letters, or any other suitable characters. Examples of tokens include payment tokens, access tokens, personal identification tokens, etc. [32]).  
Regarding claim 6, 13, 20, Priebatch does not teach, however, Laracey teaches the transaction completion data comprises a tip amount, as well as the transaction amount, [117]. In cases such as fine dining (or transactions of the sort involving the addition of a tip or further amount after an initial transaction total has been generated), the present invention may allow the customer to change the transaction amount to include a tip amount for service, requiring that the transaction amount be updated by the customer.” (See paragraph [0117]).
Regarding claim 7, 14, Priebatch teaches the guest device comprises a smart phone, ([68]). 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on Priebatch reference applied in the prior rejection of record for teaching or matter specifically challenged in the argument.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627